PER CURIAM:
A petition for writ of habeas corpus having been filed by Bobbie Joe Overton, an inmate of the Montana State Prison, appearing pro se, in which it is alleged that petitioner was denied, deprived and refused counsel at the time of his arraignment and plea on November 11, 1961, in the District Court of Cascade County.
No records or exhibits accompany the petition and this court is unable to determine whether any merit exists in the allegations made, and since such records are available in the district court;
It is ordered that the petition be forwarded to the Clerk of the District Court of Cascade County, and by him referred to the district judge who presided at the proceedings referred to, with request that copy of the minutes, reporter’s transcript of the hearing be secured, and that the court prepare findings of *168fact with respect to the allegations made by petitioner, and make return thereof to this court so that further consideration of the petition may be had.